DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


2.	Claims 17, 26, and 32 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Fisher et al.
Fisher et al. shows a control system 400 for use with a fire-fighting device [0024, line 3], the control system comprising:  a tank 414 coupled to the fire-fighting device; a pump 410 coupled to the tank; at least one tank valve 304 for controlling fluid flow between the tank and the pump; and a controller 412 in communication with the pump and the tank valve, the controller having predetermined logic stored thereon, wherein the controller automatically controls an actuation state of the tank valve in response to a change in operation of the pump [0026].  Regarding claim 26, the device of Fisher et al. carries out the recited method since the device comprises the required structure to carry out the method as stated above.  Regarding claim 32, the device of Fisher et al. shows the recited structure since the structure has already been recited in claim 17.
Allowable Subject Matter
3.	Claims 18-25 , 27-31, and 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763